Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. in claim 1, line 13: the phrase “a support of the lock” is now “the support of the lock” because a support was already recited in line 7
2. claim 4 now depends from claim 3 because “the projections of the clutch” are recited in claim 3, not claim 1
3. claim 7 now depends from claim 6 because “the fixing of the lateral follower” is subject matter from claim 6, not claim 1
Authorization for this examiner’s amendment was given in an interview with James Bosco on April 22nd 2022.
Allowable Subject Matter
Claims 1 and 3-11, as amended by the examiner, are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the symmetrical and reversible-clutch mortise lock as claimed in independent claim 1 of the invention. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claim 1, the prior art of record, including Moon (US 8292336 B2) and Doucet (US 6145353 A), teaches locks having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach a symmetrical and reversible-clutch mortise lock with an accumulator arm that comprises a pair of forks, with an L-shaped configuration and with a base, in addition to a guide point and a guide groove which, respectively coupled to an additional guide groove and an additional guide point fixed to the support of the lock structure, configure the linear motion of the accumulator arm., in addition to the other claimed structure and functionality. One of ordinary skill in the art would not find it obvious to modify a clutch mortise lock to have the structure and functionality without the use of hindsight and/or destroying the references. Therefore, the prior art does not disclose the symmetrical and reversible-clutch mortise lock of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
In regards to the 112 rejections
Applicant’s arguments, see the first page of remarks (page 5 of 6) , filed April 1st 2022, with respect to claims 1 and 3-11 have been fully considered and are persuasive.  The rejection of January 5th 2022 has been withdrawn. The amendments effectively clarified the claims.
In regards to the prior art rejections
	Applicant’s arguments, see the second page of remarks (page 5 of 6) , filed April 1st 2022, with respect to claims 1 and 3-11 have been fully considered and are persuasive.  The rejection of January 5th 2022 has been withdrawn. The incorporation of the allowable subject matter makes the independent claim allowable and thus its dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675